PER CURIAM.
Motion for an appeal from the Harlan Circuit Court, by Roy Helton, from a judgment convicting him of violating KRS 242.-230 (possession of liquor for sale in dry territory), and fixing his punishment at a fine of $50 and confinement in the county jail for 30 days.
The trial court acted within its discretion in overruling the defendant’s challenge to the jury panel. McCarty v. Commonwealth, Ky., 251 S.W.2d 873; Commonwealth v. Hall, Ky., 258 S.W.2d 479.
A consideration of the entire record discloses no error prejudicial to the appellant’s substantial rights and therefore the judgment is affirmed.
HOGG, J., not sitting.